Case 7:21-cv-00013-EKD-PMS Document 13 Filed 05/18/21 Page 1 of 3 Pageid#: 48




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

ADAM M. ANDREWS,                                        )
          Plaintiff,                                    )   Civil Action No. 7:21cv00013
v.                                                      )
                                                        )
JOHN WOODSON, ET AL.,                                   )   By: Elizabeth K. Dillon
         Defendants.                                    )       United States District Judge

                              AMENDED MEMORANDUM OPINION 1

        Plaintiff Adam M. Andrews, a Virginia inmate proceeding pro se who also refers to

himself as Andrews Adam, 2 filed this civil rights action pursuant to 42 U.S.C. § 1983. Andrews

alleges that prison officials allowed his television to be damaged and offered no reimbursement,

in violation of his constitutional rights. Upon review of the record, the court summarily

dismisses the § 1983 action under 28 U.S.C. § 1915A(b)(1) as legally and factually frivolous.

        Andrews’ submissions provide the following facts on which he bases his claims.

Andrews is an inmate at Buckingham Correctional Center. After he left for a court appearance

without notice on September 23, 2020, someone failed to pack his television with sufficient care.

After officers returned Andrews’ property items to him, he discovered that the television screen

had been damaged. Andrews filed a grievance asking for reimbursement for the cost of

replacing or repairing the television. A prison official ruled that the grievance was founded,

because Andrews’ cellmate had been allowed to pack up his property, in violation of prison

policy. However, the official also ruled that the depreciation value of Andrews’ television was

$0.00, because he had purchased it for $208.59 on May 17, 2013. See Compl. Ex. C, Dkt. No. 1-


        1
           The amended memorandum opinion and order are being entered solely to correct a typographical error as
to the name of the lead defendant in the case.

        2
         Because the Virginia Department of Corrections (“VDOC”) inmate locator program refers to plaintiff as
Adam M. Andrews, the court will also refer to him by that last name and amend the docket to reflect this spelling.
Case 7:21-cv-00013-EKD-PMS Document 13 Filed 05/18/21 Page 2 of 3 Pageid#: 49




1. Andrews appealed, arguing that since his television had previously operated as though it was

new, the prison should, at least, reimburse him for the cost to have it repaired. While the

responding official agreed that the regular grievance was founded, the official finding was: “No

additional remedy is deemed warranted at this time.” Id. at Ex. D. As relief, Andrews seeks

declaratory, injunctive, and monetary relief to compensate him for the loss of the television and

to punish the defendants for failing to protect his property item.

       This court is required to dismiss any action or claim filed by a prisoner against a

governmental entity or officer if the action or claim is frivolous, malicious, or fails to state a

claim on which relief may be granted. 28 U.S.C. § 1915A(b)(1). To state a claim in any federal

civil action, the plaintiff’s “[f]actual allegations must be enough to raise a right to relief above

the speculative level,” to one that is “plausible on its face,” rather than merely “conceivable.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A plaintiff stating a claim under § 1983

must establish that he has been deprived of rights guaranteed by the Constitution or laws of the

United States and that this deprivation resulted from conduct committed by a person acting under

color of state law. West v. Atkins, 487 U.S. 42 (1988). A “frivolous” claim is one that “lacks an

arguable basis either in law or in fact,” because it is “based on an indisputably meritless legal

theory” or its “factual contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319, 325,

327 (1989) (interpreting “frivolous” in former version of 28 U.S.C. § 1915(d)).

       “[W]here a loss of property is occasioned by a random, unauthorized act by a state

employee, rather than by an established state procedure, the state cannot predict when the loss

will occur”; therefore, “if a meaningful post-deprivation remedy for [such a] loss is available,”

the inmate has no constitutional due process claim, regardless of whether the employee’s actions

were intentional or the result of negligence. Hudson v. Palmer, 468 U.S. 517, 532-33 (1984).



                                                   2
Case 7:21-cv-00013-EKD-PMS Document 13 Filed 05/18/21 Page 3 of 3 Pageid#: 50




The Virginia Tort Claims Act and Virginia tort law provide adequate post-deprivation remedies

for negligent or intentional “wrongful acts” committed by state employees. See Wadhams v.

Procunier, 772 F.2d 75, 78 (4th Cir. 1985).

        Andrews alleges that the defendants failed to protect his property from inadequate

packaging by his cellmate, in violation of prison policy, and thus allowed it to be damaged. Such

an unauthorized and/or negligent deprivation of property by state officials falls squarely under

Hudson, supra. Inasmuch as Andrews possessed tort remedies under Virginia state law, see Va.

Code Ann. § 8.01-195.3, he cannot prevail in a constitutional claim under § 1983 for the alleged

property loss in this case. 3

        For the reasons stated, the court dismisses Andrews’ § 1983 complaint without prejudice,

pursuant to § 1915A(b)(1), as legally and factually frivolous. Furthermore, the court declines to

exercise supplemental jurisdiction over any possible related claim under state law, pursuant to 28

U.S.C. § 1367, and dismisses all such claims without prejudice. An appropriate order will issue

this day. The Clerk is directed to send copies of this memorandum opinion and accompanying

order to plaintiff.

        Entered: May 18, 2021.



                                                    /s/ Elizabeth K. Dillon
                                                    Elizabeth K. Dillon
                                                    United States District Judge




          3
            Andrews also has no actionable claim under § 1983 based on defendants’ alleged failure to comply with
prison policies about property packing. The court notes that “prison officials’ failure to follow internal prison
policies [is] not actionable under [section] 1983 unless the alleged breach of policy rises to the level of a
constitutional violation.” Jackson v. Sampson, 536 F. App’x 356, 357 (4th Cir. 2013). In this case, the court has
already found that no constitutionally significant deprivation occurred.

                                                        3
